DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 1/8/2021 has been entered and considered for this Office Action.

Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive.
Applicant argues that the term “computing device… configured to… cause the multimodal ultrasound probe to operate in the selected operating mode” recited in claim 1 presumptively not means plus function language, therefore does not invoke §112(f) interpretation. However, this argument is not found to be persuasive because this presumption is rebuttable.
Although the lack of the term “means” creates the presumption that §112(f) interpretation is not invoked, this presumption is rebuttable if the limitation passes the three-prong test (i.e., uses a generic placeholder, recites a function, and is not modified by structure that is sufficient enough to perform the claimed function1). In this case, the previous Office Action stated that notwithstanding the lack of the term “means” the limitation in question is nonetheless being interpreted as invoking §112(f) interpretation 
Generic placeholder: “device… configured to”
Claimed function: “cause the multi-modal ultrasound probe to operate in the selected operating mode” which is “in response to receiving input indicating an operating mode selected by a user”
Not modified by sufficient structure: The term “computing” describes the function of the “computing device”, not its structure. Further the structural limitation of being “coupled to the multi-modal ultrasound probe” is not, itself, sufficient enough to perform the claimed function.
It is further noted that Applicant’s response neither (1) presents a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under §112(f), nor (2) amends the claim limitation in a way that avoids interpretation under §112(f) such as by reciting sufficient structure to perform the claimed function.

The claim objections are withdrawn in view of the amendments to the claims.

Applicant argues against the  §102 rejection of the independent claims by way of amendment to the independent claims to now include limitations not disclosed in the Pelissier reference. The Applicant does not provide any arguments for the dependent claims other than the aforementioned argument for the independent claims. Therefore the dependent claims rise and fall with the independent claim.
see §103 rejection below), which further rely on Cannon et al., US 2010/0286527 A1 and Marteau et al., US 2009/0048520 A1.
Cannon et al. teach one embodiment characterized by a multi-modal ultrasound probe (see Fig. 6B) configured to operate in a plurality of operating modes including a first operating mode in which the multi-modal ultrasound probe operated as a linear probe (implied by using the linear array 608, Fig. 6B), and a second operating mode in which the multi-modal ultrasound probe operates as a phased-array probe (implied by using the phased array 610, Fig. 6B).
Cannon et al. teach another embodiment characterized by a multi-modal ultrasound probe (see Fig. 6A) configured to operate in a plurality of operating modes including a first operating mode in which the multi-modal ultrasound probe operated as a linear probe (implied by using the linear array 608, Fig. 6A), and a third operating mode in which the multi-modal ultrasound probe operates as a curvilinear probe (implied by using the curvilinear array 601, Fig. 6A).
Further, the ordinarily skilled artisan would have recognized that the Cannon et al. technique of combining two separate ultrasound probes (e.g., a linear probe and a phased array probe; or a linear probe and a curvilinear probe) into a single multi-modal probe can be further extended to combining three ultrasound probes into a single multi-
In view of the teachings of Cannon et al. and Marteau et al., the ordinarily skilled artisan would have recognized that the multiple ultrasound probes 18 (and configurations/operating modes thereof) of Pelissier can be combined into a single multi-modal ultrasound probe configured to operate in a first operating mode in which the multi-modal ultrasound probe operated as a linear probe, a second operating mode in which the multi-modal ultrasound probe operates as a phased-array probe, and a third operating mode in which the multi-modal ultrasound probe operates as a curvilinear probe. The ordinarily skilled artisan would have been motivated to do so in order to improve the utility of the system by providing the system with the capabilities of equivalent to three different probe types (i.e., a linear probe, a phased array probe, and a curvilinear probe). Further, switching between configurations/operating modes corresponding thereto is improved because a user need not switch probes to switch between different operating modes intrinsic to the transducer thereof; e.g., if a user is switch between the first, second, and third operating modes, the user does not need to switch between linear, phased-array, and curvilinear probes because the multi-modal ultrasound probe is capable of all three operating modes.

Applicant argues against the non-statuory double patenting of the independent claims by way of amendment to the independent claims to now include limitations not claimed in the reference patent applications or patents thereof. The Applicant does not provide any arguments for the dependent claims other than the aforementioned 
The non-statutory double patenting rejections in view of applications 15/631,777 and 15/631,729 are withdrawn because these applications have been abandoned.
Otherwise, the remaining non-statutory double patenting rejections are withdrawn in favor of new grounds of rejection (as necessitated by amendment) presented below (see non-statutory double patenting rejection below), which further rely on Cannon et al., US 2010/0286527 A1 and Marteau et al., US 2009/0048520 A1 as secondary references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-4, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier et al., US 2012/0226161 A1 (hereinafter “Pelissier”) in view of Cannon et al., US 2010/0286527 A1 (hereinafter “Cannon”) and Marteau et al., US 2009/0048520 A1 (hereinafter “Marteau”).
Regarding claim 1, Pelissier teaches a system comprising:
a plurality of ultrasound probe (probes, 18) configured to operate in a plurality of operating modes associated with a respective plurality of configuration profiles (various imaging presets/configurations which are respectively associated with various exam types/applications/categories); and
a computing device (10, Fig. 2, which comprises a processor, etc.) coupled to the ultrasound probes and configured to, in response to receiving input indicating an operating mode selected by a user (steps 36 and 48, Fig. 3, ¶ [0026]-[0034], Fig. 4B-4D), cause a corresponding ultrasound probe of the plurality of ultrasound probes to operate in the selected operating mode (step 52, Fig. 3, “At block 52 the processor activates the selected probe using the set of operational parameters specified by the selected configuration.” ¶ [0038]). Note that “computing device” has been interpreted as corresponding to a computer hardware processor (see pg. 2, lines 26-27 of the instant filed specification) along with the algorithm for performing the associated functions as described throughout the specification, and equivalents thereof.

Cannon teaches one embodiment characterized by a multi-modal ultrasound probe (see Fig. 6B) configured to operate in a plurality of operating modes including a first operating mode in which the multi-modal ultrasound probe operated as a linear probe (implied by using the linear array 608, Fig. 6B), and a second operating mode in which the multi-modal ultrasound probe operates as a phased-array probe (implied by using the phased array 610, Fig. 6B).
Cannon teaches another embodiment characterized by a multi-modal ultrasound probe (see Fig. 6A) configured to operate in a plurality of operating modes including a first operating mode in which the multi-modal ultrasound probe operated as a linear probe (implied by using the linear array 608, Fig. 6A), and a third operating mode in which the multi-modal ultrasound probe operates as a curvilinear probe (implied by using the curvilinear array 601, Fig. 6A).
In this sense, Cannon can be considered to teach a technique of combining two different probes having two different operating modes (e.g., a linear probe and a phased array probe; or a linear probe and a curvilinear probe) into a single multi-modal probe.
see Fig. 6 which illustrates combining three probes in to a single multi-modal probe).
In view of the teachings of Cannon and Marteau, the ordinarily skilled artisan would have recognized that the multiple ultrasound probes 18 (and configurations/operating modes thereof) of Pelissier can be combined into a single multi-modal ultrasound probe configured to operate in a first operating mode in which the multi-modal ultrasound probe operated as a linear probe, a second operating mode in which the multi-modal ultrasound probe operates as a phased-array probe, and a third operating mode in which the multi-modal ultrasound probe operates as a curvilinear probe.
The ordinarily skilled artisan would have reasonably predicted that such a modification would have resulted in improved utility of the system by providing the system with the capabilities equivalent to three different probe types (i.e., a linear probe, a phased array probe, and a curvilinear probe) in a single multi-modal probe; and further would have resulted in improved switching between configurations/operating modes corresponding thereto because a user need not switch probes to switch between different operating modes intrinsic to the transducer thereof; e.g., if a user is switching between the first, second, and third operating modes, the user does not need to switch between linear, phased-array, and curvilinear probes because the multi-modal ultrasound probe is capable of all three operating modes.


Regarding claim 2, Pelissier modified by the teachings of Cannon and Marteau teaches the invention of claim 1 as discussed above. Pelissier further teaches that the plurality of operating modes includes a first operating mode associated with a first configuration profile specifying a first set of parameter values and a second operating mode associated with a second configuration profile specifying a second set of parameter values different from the first set of parameter values (each of the various operating modes respectively associated with the various exam types/applications/categories discussed above is associated with a configuration profile/settings/operational parameters: “At block 46 one or more configurations are displayed to the user for selection. Each configuration may comprise a set of operational parameters for the selected probe and the selected category. The sets of operational parameters may be stored in a data structure accessible by the processor, such as, for example, preset library 26 of FIG. 2.” ¶ [0033]).

Regarding claim 3, Pelissier modified by the teachings of Cannon and Marteau teaches the invention of claim 2 as discussed above. Pelissier (modified as discussed above) further teaches that the computing device causes the multi-modal ultrasound probe to operate in a selected operating mode (step 52, Fig. 3, “At block 52 the processor activates the selected probe using the set of operational parameters specified by the selected configuration.” ¶ [0038]) by providing an indication of the selected operating mode to the multi-modal ultrasound probe. The ordinarily skilled artisan would have understood that the indication is implied in the sense that some sort of signal indicative the selected operating mode, whether in the form of a label or constituent settings thereof, must have been provided from the computing device to the probes in order for the probe to “know” what/which operating mode to operate in (i.e., the selected operating mode) and how to operate in the selected operating mode (i.e., the constituent settings/configurations/parameters of the selected operating mode). [Otherwise, how would the probe “know” which mode is the selected mode and how to operate in the selected operating mode?]

Regarding claim 4
responsive to receiving an indication of the first/second operating mode from the computing device (“At block 46 one or more configurations are displayed to the user for selection. Each configuration may comprise a set of operational parameters for the selected probe and the selected category. The sets of operational parameters may be stored in a data structure accessible by the processor, such as, for example, preset library 26 of FIG. 2.” ¶ [0033]; “Method 30 proceeds to block 48 when a configuration selection is received from the user. The user may select a configuration and proceed to block 48 [sic], for example, by highlighting a configuration and pressing NEXT button 116.” ¶ [0034]),
obtain a first/second configuration profile specifying a first/second set of parameter values associated with the first operating mode (accessing/obtaining the configuration profiles (operational parameters/settings of the selected mode/configuration) is implied by “Each configuration may comprise a set of operational parameters for the selected probe and the selected category. The sets of operational parameters may be stored in a data structure accessible by the processor, such as, for example, preset library 26 of FIG. 2.” ¶ [0033]); and
control, using the first configuration profile, the ultrasound device to operate in the first/second operating mode (“At block 52 the processor activates the selected probe using the set of operational parameters specified by the selected configuration.” ¶ [0038]).
Since there are multiple selectable modes as discussed above regarding claim 1, the ordinarily skilled artisan would have understood that the “obtain” and “control” 

Regarding claim 17, Pelissier modified by the teachings of Cannon and Marteau teaches the invention of claim 1 as discussed above. Pelissier (modified as discussed above) further teaches that the multi-modal ultrasound probe is a handheld probe (see Fig. 1).

Regarding claim 19, Pelissier teaches a method for controlling operation of a plurality of ultrasound probes (probe, 18) configured to operate in a plurality of operating modes associated with a respective plurality of configuration profiles, the method comprising:
receiving, at a computing device (10, Fig. 2, which comprises a processor, etc.), input indicating an operating mode selected by a user (steps 36 and 48, Fig. 3, ¶ [0026]-[0034], Fig. 4B-4D); and
causing the multi-modal ultrasound probe to operate in the selected operating mode using parameter values specified by a configuration profile associated with the selected operating mode (step 52, Fig. 3, “At block 52 the processor activates the selected probe using the set of operational parameters specified by the selected configuration.” ¶ [0038]).
Pelissier however, does not teach a multi-modal ultrasound probe configured to operate in a first operating mode in which the multi-modal ultrasound probe operates as a linear probe, a second operating mode in which the multi-modal ultrasound probe operates as a phased-array probe, and a third operating mode in which the multi-modal 
Cannon teaches one embodiment characterized by a multi-modal ultrasound probe (see Fig. 6B) configured to operate in a plurality of operating modes including a first operating mode in which the multi-modal ultrasound probe operated as a linear probe (implied by using the linear array 608, Fig. 6B), and a second operating mode in which the multi-modal ultrasound probe operates as a phased-array probe (implied by using the phased array 610, Fig. 6B).
Cannon teaches another embodiment characterized by a multi-modal ultrasound probe (see Fig. 6A) configured to operate in a plurality of operating modes including a first operating mode in which the multi-modal ultrasound probe operated as a linear probe (implied by using the linear array 608, Fig. 6A), and a third operating mode in which the multi-modal ultrasound probe operates as a curvilinear probe (implied by using the curvilinear array 601, Fig. 6A).
In this sense, Cannon can be considered to teach a technique of combining two different probes having two different operating modes (e.g., a linear probe and a phased array probe; or a linear probe and a curvilinear probe) into a single multi-modal probe.
Further, the ordinarily skilled artisan would have recognized that the Cannon technique can be further extended to combining three ultrasound probes into a single multi-modal ultrasound probe in view of the Marteau (see Fig. 6 which illustrates combining three probes in to a single multi-modal probe).

The ordinarily skilled artisan would have reasonably predicted that such a modification would have resulted in improved utility of the method by providing the method with the capabilities equivalent to three different probe types (i.e., a linear probe, a phased array probe, and a curvilinear probe) in a single multi-modal probe; and further would have resulted in improved switching between configurations/operating modes corresponding thereto because a user need not switch probes to switch between different operating modes intrinsic to the transducer thereof; e.g., if a user is switching between the first, second, and third operating modes, the user does not need to switch between linear, phased-array, and curvilinear probes because the multi-modal ultrasound probe is capable of all three operating modes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pelissier such that the plurality of probes are combined into a single multi-modal probe wherein the plurality of operating modes includes a first operating mode in which the multi-modal ultrasound probe operates as a linear probe, a second operating mode in which the multi-modal .

Claims 5-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier in view of Cannon and Marteau as applied to claim 4 above, and further in view of Kandori et al., US 2012/0194107 A1 (hereinafter “Kandori”).
Regarding claims 5 and 6, Pelissier modified by the teachings of Cannon and Marteau teaches the invention of claim 4; but does not teach that the first set of parameter values specifies a first azimuth aperture value and a first elevation aperture value and the second set of parameters values specifies a second azimuth aperture value and a second elevation aperture value; and wherein the control circuitry is configured to control the plurality of ultrasonic transducers to operate in the first operating mode at least in part by the first azimuth aperture value and the first elevation aperture value and to operate in the second operating mode at least in part by using the second azimuth aperture value and second elevation value.
On the other hand, Kandori in the same field of endeavor (i.e., ultrasound) teaches a first mode (collapse mode) characterized by a first azimuth aperture value and a first elevation aperture value and the control circuitry is configured to control the “In FIGS. 5C and 5D, the number of devices in the CMUT is represented by X, the number of devices in an operation in the collapse mode of the CMUT is represented by Z (X>Z), and the number of input/output signals from the CMUT is also Z, same as the number of the device in the collapse mode. In this example, X is 16, and Z is 4. In an operation in the collapse mode illustrated in FIG. 5C, each of the lower electrodes 105 in Z devices 501 in the center portion of the CMUT are connected to Z driving/detecting units 202 by the device interconnect switching unit 502. In this manner, Z signals are input to or output from the CMUT (the condition illustrated in FIG. 5C). On the other hand, the lower electrodes 105 in (X-Z) devices 501 are not connected to the driving/detecting units 202, and are not used for transmission/reception of ultrasound.” ¶ [0069]).
Kandori further teaches a second mode (conventional mode) characterized by a second azimuth aperture value and a second elevation aperture value and the control circuitry is configured to control the plurality of ultrasonic transducers to operate in the second operating mode at least in part by using the second azimuth aperture value and the second elevation aperture value; i.e., see Fig. 5D which illustrates that in conventional mode the active aperture is 4x4 (azimuth x elevation) for an area of 16 (“In an operation in the conventional mode, the lower electrodes 105 of several (four in this example) devices 501 are connected to each driving/detecting unit 202 by the device interconnect switching unit 502. There are Z driving/detecting units 202, and Z signals are input or output (the condition illustrated in FIG. 5D). In this case, all the devices 501 in the CMUT are used for transmitting/receiving ultrasound. In this manner, some devices are not used for transmission/reception in the collapse mode. Accordingly, signals that are suitable in the conventional mode and the collapse mode can be processed with the same number of output lines. In this embodiment, the relationship may similarly be reversed between the collapse mode and the conventional mode. Although the interconnects are connected to respective adjacent devices in the collapse mode in FIG. 5C, the interconnects may be connected to devices arranged at the same intervals as the device intervals in the conventional mode. Accordingly, only the frequency characteristics at the time of transmission/reception can be changed, without a change in the intervals between the devices that receive signals.” ¶ [0070]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Pelissier such that he first set of parameter values specifies a first azimuth aperture value and a first elevation aperture value and the second set of parameters values specifies a second azimuth aperture value and a second elevation aperture value; and wherein the control circuitry is configured to control the plurality of ultrasonic transducers to operate in the first operating mode at least in part by the first azimuth aperture value and the first elevation aperture value and to operate in the second operating mode at least in part by using the second azimuth aperture value and second elevation value, as taught by Kandori; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide different modes with different focusing (since focusing is dependent on (among other parameters) frequency/wavelength, aperture, delay profile, etc.).

Regarding claims 7 and 8, the ordinarily skilled artisan would have recognized that first and second azimuth and elevation aperture values discussed above read on first and second azimuth and elevation focus values because the transducer active aperture in the azimuth and elevation direction (among other parameters) affect focusing in the azimuth and elevation directions.

Regarding claims 9, 11, and 12, Pelissier modified by the teachings of Cannon and Marteau teaches in the invention of claim 4 as discussed above but does not teach that the first set of parameter values specifies a first bias voltage value for at least one of the plurality of ultrasonic transducers and a first transmit/receive center frequency, and the second set of parameter values specifies a second bias voltage value for the at least one of the plurality of ultrasonic transducers and a second transmit/receive center frequency, the second bias voltage value and second transmit/receive center frequency being different from the first bias voltage focus value and first transmit/receive center frequency, and wherein the control circuitry is configured to control the plurality of ultrasonic transducers to operate in the first operating mode at least in part by using the first bias voltage value and the first transmit/receive center frequency, and to operate in the second operating mode at least in part by using the second bias voltage value and the second transmit/receive center frequency.
On the other hand, Kandori teaches first and second modes (collapse mode and conventional modes) characterized by different first and second bias voltage values and ¶ [0034]-[0041], Figs. 1A-1B).
The ordinarily skilled artisan would have recognized that by adjusting the bias voltage and transmit/receive center frequency in the coordinated manner taught in Kandori, the resonance frequency of the transducers can be adjusted in coordination with the transmit/receive center frequency which improves the usable bandwidth of the transducers by simply changing the mode. Further having different modes for different operating frequencies allows for different depth of penetration due to frequency dependent attenuation (i.e., if less of a signal attenuates compared to that of a different frequency, then it can travel deeper before it attenuates below usable threshold compared to that of said different frequency; i.e., lower frequency ultrasound travels deeper than higher frequency ultrasound); otherwise, different operating frequencies allows for different spatial resolution (i.e., high frequencies have higher resolutions than that of lower frequencies). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Pelissier such that the first set of parameter values specifies a first bias voltage value for at least one of the plurality of ultrasonic transducers and a first transmit/receive center frequency, and the second set of parameter values specifies a second bias voltage .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pelissier in view of Cannon, Marteau, and Kandori as applied to claim 9 above, and further in view of Barnes et al., US 2003/0048698 A1 (hereinafter “Barnes”).
Pelissier modified in view of the teachings of Cannon and Marteau teaches the invention of claim 4 as discussed above but does not teach that the first set of parameter values specifies a first transmit peak-to-peak voltage value and the second set of parameter values specifies a second transmit peak-to-peak voltage value different from the first transmit peak-to-peak voltage focus value, and wherein the control circuitry is configured to control the plurality of ultrasonic transducers to operate in the first operating mode at least in part by using the first transmit peak-to-peak voltage 
First, consider the modification above regarding claim 9: Pelissier was first modified such that the first mode is characterized by a bias voltage and the second mode is characterized by a second bias voltage.
Barnes teaches relationship between the DC bias voltage and amplitude or peak-to-peak voltage of the AC component (“Other considerations are preferably accounted for to determine the appropriate bias voltage (e.g. DC bias voltage) and AC component. The bias voltage is limited by the supply available, safety restrictions, and transmit beamformer 12 and electrostatic transducer 16 breakdown voltage levels. Other restrictions on the bias voltage may be considered. The applied AC component is preferably as large as possible to maximize the returned echo signal. Any of various voltage levels may be used, such as appropriate for a particular ultrasound system or application and/or as restricted by government or other safety guidelines. In one example, the bias voltage is about 30 volts and the AC voltage is about 16 volts peak-to-peak.” ¶ [0036]; “The DC and AC voltages are preferably as high as safely possible. For example, an AC signal peak voltage that is 50% of the DC voltage is used (i.e. the peak-to-peak voltage is 100% of the DC voltage). Other relationships may be used, including smaller or larger amplitude DC or AC components. For example, the AC component voltage is 25% of the DC voltage (i.e. the peak-to-peak voltage is 50% of the DC voltage).” ¶ [0037]).
By applying the technique of Barnes (i.e., that the peak-to-peak voltage is 100% of the DC bias voltage) to the first and second modes, this would result in differing 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Pelissier such that the first set of parameter values specifies a first transmit peak-to-peak voltage value and the second set of parameter values specifies a second transmit peak-to-peak voltage value different from the first transmit peak-to-peak voltage focus value, and wherein the control circuitry is configured to control the plurality of ultrasonic transducers to operate in the first operating mode at least in part by using the first transmit peak-to-peak voltage value and to operate in the second operating mode at least in part by using the second transmit peak- to-peak voltage value, because it would have merely involved applying a known technique (i.e., the peak-to-peak voltage is 100% of the DC bias voltage) to known device ready for improvement (i.e., the first and second modes of the modified Pelissier invention which have different bias voltages) to yield predictable results (e.g., maximize the returned echo signal).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pelissier in view of Cannon and Marteau as applied to claim 4 above, and further in view of Panda et al., US 2006/0173342 A1 (hereinafter “Panda”).
Regarding claim 13, Pelissier modified in view of the teachings Cannon and Marteau teaches the invention of claim 4 but does not teach that the first set of parameter values specifies a first polarity value and the second set of parameter values specifies a second polarity value different from the first polarity value, and wherein the 
On the other hand, Panda teaches a first polarity value (i.e., DC bias voltage of +70 volts) and a second polarity value (i.e., DC bias voltage of -70 volts) different from the first polarity value, and wherein the control circuitry is configured to control the plurality of ultrasonic transducers to operate in the first operating mode at least in part by using the first polarity value and to operate in the second operating mode at least in part by using the second polarity value (“FIG. 2 illustrates the nonlinear nature of a simulated cMUT when large pressure outputs from the transducer are required. In all of the simulations shown in FIG. 2, the cMUT is excited by a 10 MHz, linear, 6-cycle sinusoidal voltage added to a DC bias of about 70 Volts in magnitude. The top chart 210 of FIG. 2 shows the pressure output. from the cMUT when the DC bias voltage polarity is positive (+70 Volts). The middle chart 220 of FIG. 2 shows the cMUT's pressure output from the same forcing function, but where the DC bias voltage polarity is negative (-70 Volts). The bottom chart 230 of FIG. 2 is the result of combining the output values of the top chart 210 to the output values of the middle chart 220. The 2 f harmonic (20 MHz) is clearly visible in the bottom chart 230, while the 1 f fundamental frequency (10 MHz) is absent. This happens because inverting the DC bias voltage polarity from 210 to 220 inverts the 1 f fundamental component, but leaves the 2 f harmonic component unchanged.” ¶ [0037]).
Panda further teaches that harmonic distortion arising from the non-linear behavior of a cMUT can be subtracted out or canceled (“A first embodiment of the present invention provides a technique to subtract out harmonic distortion arising from the non-linear behavior of a cMUT. This is accomplished through manipulation of the transducer element's elevation bias patterns over a series of sequential firings in such a way that the-combination (e.g., the weighted sum) of these firings causes the non-linear components in the cMUT's pressure output to cancel. In this embodiment, the series of sequential firings occurs on the transducer element for the same image area, in this example, the same elevation image slice. Such elimination of generated harmonics greatly improves the quality of tissue-generated or contrast-agent-generated harmonic images made with a cMUT. Furthermore, the present invention achieves this improvement in harmonic performance without the necessity of having arbitrary radio frequency (RF) waveform generator capability in the ultrasound imaging system.” ¶ [0036]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Pelissier such that the first set of parameter values specifies a first polarity value and the second set of parameter values specifies a second polarity value different from the first polarity value, and wherein the control circuitry is configured to control the plurality of ultrasonic transducers to operate in the first operating mode at least in part by using the first polarity value and to operate in the second operating mode at least in part by using the second polarity value, as taught by Panda; and the ordinarily skilled artisan would have been motivated to make this modification to subtract out harmonic distortion arising from the non-linear behavior of a cMUT.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier in view of Cannon, Marteau, and Kandori as applied to claims 11 and 12 above, and further in view of Blalock et al., US 9,275,630 B2 (hereinafter “Blalock”).
Regarding claims 14-16, Pelissier modified in view of the teachings of Cannon and Marteau teaches the invention of claim 4, but does not teach that the probe further comprises an ADC wherein the first set of parameter values specifies a first ADC clock rate value, a first decimation rate value, and a first receive duration value, and the second set of parameter values specifies a second ADC clock rate value different from the first ADC clock rate value, a second decimation rate value different from the first decimation rate value, and a second receive duration value different from the first receive duration rate value, using the first decimation value, and using the first receive duration value, and wherein the control circuitry is configured to control the plurality of ultrasonic transducers to operate in the first operating mode at least in part by operating the ADC at the first ADC clock rate value and to operate in the second operating mode at least in part by operating the ADC at the second ADC clock rate value, using the second decimation value, and using the second receive duration value.
First, consider the modification above regarding claims 11 and 12: Pelissier was first modified such that the first mode is characterized by a first transmit/receive frequency and the second mode is characterized by a second transmit/receive frequency different from the first transmit/receive frequency. Consider an example where the first and second modes have different frequencies for the purposes of having different depth of penetration (i.e., a deep imaging mode and a shallow imaging mode); As such, the frequency range required for a capacitive transducer varies depending on the size of the measuring object, the depth of the measurement, or the measurement method” (Kandori, ¶ [0004])
Considering the above example, it follows that the pulse repetition frequency for the first and second modes accordingly be different because it takes a longer duration for ultrasound to reach deeper depths and reflect back as echoes than that for/of shallower depths, and so the duration between ultrasound transmissions should be longer for a deeper mode than that of a shallower mode to account for such differences.
As an alternative to the conventional analog demodulation, Blalock teaches a direct/digital demodulation which involves directly sampling the RF signal with a sample and hold circuit (330, Fig. 3) and converting to a digital sample with an ADC (332, Fig. 3). Blalock teaches: “In one embodiment, the incoming signal 312 is amplified by a preamplifier 326. After amplification Time Gain Control (TGC) 328 further amplifies the signal to compensate for signal losses associated with diffraction and attenuation. Next the signal enters two sample and holds (S/H) circuits 330 which sample data over a few ns and hold their outputs for as long as one ms. Sampling is performed once per transmit event, with the two S/H on each channel offset by 1/4 period at the ultrasound center frequency to provide an approximate measure of the in-phase and quadrature components (I and Q signals) of the incoming echo. After sampling, the I and Q signals are digitized at the Pulse Repetition Frequency (PRF) with analog-to-digital converters 332. Since only one sampling operation is performed per transmit event, the Analog to Digital (AID) design is much simpler and the resultant data rate is significantly lower than for a comparable conventional system.” (col. 10, lines 44-60).
i.e., sampling frequency), a decimation rate value (the sampling can be considered a downsampling and therefore reads on a decimation rate) and a receive duration value (i.e., the sampling period which is the inverse of the sampling frequency) that depends on the pulse repetition frequency. Thus it follows that applying the techinique of Blalock to the aforementioned modes which have differing pulse repetition frequency to account for differing depth of penetration would result in differing ADC clock rate values, differing decimation rate values, and differing receive duration values.
It would have been obvious to one having ordinary skill in the art to further modify the modified invention of Pelissier such that the probe further comprises an ADC wherein the first set of parameter values specifies a first ADC clock rate value, a first decimation rate value, and a first receive duration value, and the second set of parameter values specifies a second ADC clock rate value different from the first ADC clock rate value, a second decimation rate value different from the first decimation rate value, and a second receive duration value different from the first receive duration rate value, using the first decimation value, and using the first receive duration value, and wherein the control circuitry is configured to control the plurality of ultrasonic transducers to operate in the first operating mode at least in part by operating the ADC at the first ADC clock rate value and to operate in the second operating mode at least in part by operating the ADC at the second ADC clock rate value, using the second decimation value, and using the second receive duration value, because it would have merely involved applying a known technique (i.e., alternative demodulation system in which an ADC clock rate value, a decimation rate value and a receive duration value depend on the pulse repetition frequency, as taught by Blalock) to a known device (method or product) ready for improvement (i.e., the first and second modes of the modified Pelissier invention which have different pulse repetition frequencies to account of differing depths of penetration) to yield predictable results (e.g., an Analog to Digital (AID) design that is much simpler and resultant data rate that is significantly lower than for a comparable conventional demodulator).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pelissier in view of Cannon and Marteau as applied to claim 1 above, and further in view of Hill, US 2011/0319735 A1 (hereinafter “Hill”).
Pelissier modified in view of the teachings of Cannon and Marteau teaches the invention of claim 1 but does not teach that the computing device is a mobile computing device.
Hill in the same field of endeavor (i.e., ultrasound) teaches a mobile computing device (existing computer 108, Fig. 16) connected to a ultrasound transdcer (transducer 126, Fig. 16; “as shown in FIG. 16, the ultrasound transducer 126 is coupled directly to the computer 108” ¶ [0181]); for example, the mobile computing device is a phone or tablet (“existing computer 108 such as a smart phone (such as an iPhone™ or Android ™) or tablet computer (such as an iPad™) which is portable” ¶ [0055]).
The ordinarily skilled artisan would have recognized that by embodying the computing device as a mobile computing device such as a phone or tablet would improve the portability of the system.
e.g., a phone or tablet), as taught by Hill, in order to improve the portability of the system.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Copending Applications ; 15/631,819; ; 15/629, 666; and 15/415,434 are cited in respective provisional nonstatutory double patenting rejections presented below.
Claims 1-4, 11, 12, and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 15, 19, and 20 of copending Application No. 15/631,819 (reference application) in view of Cannon and Marteau. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented:
Instant application 15/626,711
Reference application 15/631,819

a multi-modal ultrasound probe configured to operate in a plurality of operating modes associated with a respective plurality of configuration profiles, including a first operating mode in which the multi-modal ultrasound probe operates as a linear probe, a second operating mode in which the multi-modal ultrasound probe operates as a phased-array probe, and a third operating mode in which the multi-modal ultrasound probe operates as a curvilinear probe; and 
a computing device coupled to the multi-modal ultrasound probe and configured to, in response to receiving input indicating an operating mode selected by a user, cause the multi-modal ultrasound probe to operate in the selected operating mode.
1. A mobile computing device communicatively coupled to a single ultrasound device, the mobile computing device comprising: 
at least one processor configured to:
generate a graphical user interface (GUI) having a plurality of user selectable GUI menu options corresponding to respective ultrasound operating modes for the single ultrasound device, wherein the plurality of user-selectable GUI menu options comprises a GUI menu option labeled as representing an operating mode for cardiac imaging, a GUI menu option labeled as representing an operating mode for abdominal imaging, a GUI menu option labeled as representing an operating mode for small parts imaging, and a GUI menu option labeled as representing an operating mode for lung imaging;
receive, via the GUI, user input indicating selection of an ultrasound operating mode of the ultrasound operating modes for the single ultrasound device; and
in response to receiving the user input, provide an indication to the single ultrasound device to operate in the selected operating mode;
wherein the mobile computing device is a phone or a tablet.

19. The mobile computing device of claim 1, wherein the user input indicating selection of an ultrasound operating mode comprises an indication to operate the single ultrasound device according to a stored configuration profile associated with the ultrasound operating mode, the configuration profile comprising a set of parameter values for operating the single 

[Note: The ultrasound device reads on a multi-modal because it is configured to operate in multiple modes. An ultrasound probe is obvious as a conventional type of ultrasound device for purposes of medical diagnostics.]
first operating mode associated with a first configuration profile specifying a first set of parameter values and the second operating mode associated with a second configuration profile specifying a second set of parameter values different from the first set of parameter values.
19. The mobile computing device of claim 1, wherein the user input indicating selection of an ultrasound operating mode comprises an indication to operate the single ultrasound device according to a stored configuration profile associated with the ultrasound operating mode, the configuration profile comprising a set of parameter values for operating the single ultrasound device in the ultrasound operating mode.
[Note: since there are different operating modes such as cardiac, abdominal, small parts, lung, etc., it is understood or at least obvious that the respective configuration profiles and parameters values are different in order to accommodate or facilitate imaging the in the different modes]
3. The system of claim 2, wherein the computing device causes the multi-modal ultrasound probe to operate in a selected operating mode by providing an indication of the selected operating mode to the multi-modal ultrasound probe.
1. A mobile computing device communicatively coupled to a single ultrasound device, the mobile computing device comprising: 
at least one processor configured to:
generate a graphical user interface (GUI) having a plurality of user selectable GUI menu options corresponding to respective ultrasound operating modes for the single ultrasound device, wherein the plurality of user-selectable GUI menu options comprises a GUI menu option labeled as representing an operating mode for cardiac imaging, a GUI menu option labeled as representing an 
receive, via the GUI, user input indicating selection of an ultrasound operating mode of the ultrasound operating modes for the single ultrasound device; and
in response to receiving the user input, provide an indication to the single ultrasound device to operate in the selected operating mode;
wherein the mobile computing device is a phone or a tablet.


responsive to receiving an indication of the first operating mode from the computing device, 
obtain a first configuration profile specifying a first set of parameter values associated with the first operating mode; and 
control, using the first configuration profile, the ultrasound device to operate in the first operating mode, and
responsive to receiving an indication of the second operating mode from the computing device,
obtain a second configuration profile specifying a second set of parameter values associated with the second operating mode, the second set of parameter values being different from the first set of parameter values; and


11. The system of claim 4,
wherein the first set of parameter values specifies a first transmit center frequency value and the second set of parameter values specifies a second transmit center frequency value different from the first transmit center frequency value, and 
wherein the control circuitry is configured to control the plurality of ultrasonic transducers to operate in the first operating mode at least in part by using the first transmit center frequency value and to operate in the second operating mode at least in part by using the second transmit center frequency value.
15. The mobile computing device of claim 13, wherein the one or more parameters comprise parameter values specifying at least one of a transmit center frequency, a receive center frequency, and a clock rate.

[Notes: see reference claims 9 and 13 which are substantially identical to claim 1. Further, it is understood that a first/second transmit center frequencies are claimed since it is understood that each mode has its own respective one or more parameters such as receive center frequency.]
12. The system of claim 4,
wherein the first set of parameter values specifies a first receive center frequency value and the second set of parameter values specifies a second receive center frequency value different from the first receive center frequency value, and 
wherein the control circuitry is configured to control the plurality of ultrasonic transducers to operate in the first operating mode at least in part by using the first receive center frequency value and to operate in the second operating mode at least in part by using the second receive center frequency value.
15. The mobile computing device of claim 13, wherein the one or more parameters comprise parameter values specifying at least one of a transmit center frequency, a receive center frequency, and a clock rate.

[Notes: see reference claims 9 and 13 which are substantially identical to claim 1. Further, it is understood that a first/second receive center frequencies are claimed since it is understood that each mode has its own respective one or more parameters such as receive center frequency.]
17. The system of claim 1, wherein the multi-modal ultrasound probe is a hand-held ultrasound probe.
[Note: although the claims of the reference application do not recite the ultrasound device is a hand-held probe, such is conventional for the purposes of allowing the sonographer to more easily control and navigate the probe relative to the subject being examined/imaged]

[Note: reference claims 1 and 9 both recite “mobile computing device” in the preamble.
19. A method for controlling operation of a multi-modal ultrasound probe configured to operate in a plurality of operating modes associated with a respective plurality of configuration profiles, including a first operating mode in which the multi-modal ultrasound probe operates as a linear probe, a second operating mode in which the multi-modal ultrasound probe operates as a phased-array probe, and a third operating mode in which the multi-modal ultrasound probe operates as a curvilinear probe, the method comprising:
receiving, at a computing device, input indicating an operating mode selected by a user; and
causing the multi-modal ultrasound probe to operate in the selected operating mode using parameter values specified by a configuration profile associated with the selected operating mode.
20. A method of operating a mobile computing device communicatively coupled to a single ultrasound device, the method comprising: using the mobile computing device to perform: 
generating a graphical user interface (GUI) having a plurality of GUI elements representing a respective plurality of operating modes for the single ultrasound devices wherein the plurality of GUI elements comprises a GUI element labeled as representing an operating mode for cardiac imaging, a GUI element labeled as representing an operating mode for abdominal imaging, a GUI element labeled as representing an operating mode for small parts imaging, and a GUI element labeled as representing an operating mode for lung imaging;
receiving, via the GUI, user input indicating selection of one of the plurality of operating modes for the single ultrasound device; and
in response to receiving the user input, providing an indication to the single ultrasound device to operate in the selected operating model wherein the mobile computing device is a phone or a tablet.

[Notes: While reference claim 20 does not recite configuration profiles, nor parameter values specified therein, this limitation is known from the device claims (e.g., reference claim 19) and therefore would have been obvious to provide here. The ultrasound device reads on a multi-modal because it is configured to operate in multiple modes. An ultrasound probe is obvious as a conventional type of ultrasound device for purposes of medical diagnostics.]


Regarding claims 1 and 19, it is noted that the reference claims 1 and 20 do not recite a first operating mode in which the multi-modal ultrasound probe operates as a linear probe, a second operating mode in which the multi-modal ultrasound probe operates as a phased-array probe, and a third operating mode in which the multi-modal ultrasound probe operates as a curvilinear probe.
Cannon teaches one embodiment characterized by a multi-modal ultrasound probe (see Fig. 6B) configured to operate in a plurality of operating modes including a first operating mode in which the multi-modal ultrasound probe operated as a linear probe (implied by using the linear array 608, Fig. 6B), and a second operating mode in which the multi-modal ultrasound probe operates as a phased-array probe (implied by using the phased array 610, Fig. 6B).
Cannon teaches another embodiment characterized by a multi-modal ultrasound probe (see Fig. 6A) configured to operate in a plurality of operating modes including a first operating mode in which the multi-modal ultrasound probe operated as a linear probe (implied by using the linear array 608, Fig. 6A), and a third operating mode in which the multi-modal ultrasound probe operates as a curvilinear probe (implied by using the curvilinear array 601, Fig. 6A).
In this sense, Cannon can be considered to teach a technique of combining two different probes having two different operating modes (e.g., a linear probe and a phased array probe; or a linear probe and a curvilinear probe) into a single multi-modal probe.
Further, the ordinarily skilled artisan would have recognized that the Cannon technique can be further extended to combining three ultrasound probes into a single see Fig. 6 which illustrates combining three probes in to a single multi-modal probe).
In view of the teachings of Cannon and Marteau, the ordinarily skilled artisan would have recognized that the three aforementioned configurations/operating modes can be combined into the single ultrasound device of the reference claims 1 and 20 to improve the utility and switching, and therefore would have been obvious.

Claims 1-4, 17, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of copending Application No. 15/629,666 (reference application) in view of Pelissier. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented:
The claims are generally drawn to the same subject matter regarding controlling an ultrasound device/probe to operating in three different modes including a first mode where the ultrasound device/probe operates as a linear probe, a second mode where the ultrasound device/probe operates as a phased-array probe, and a third mode where the ultrasound device operates as a curvilinear probe. Otherwise, minor differences between claims of the instant application and the reference application are known from Pelissier as discussed above.

Claims 1-6, 8, 11, 12, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 11, and 14 of US Patent 10,856,840. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to techniques for multi-modal ultrasound that involve selecting different modes characterized by difference configuration profiles specifying different sets of parameter values for ultrasound probe operation including for transmit center frequency, receive transmit center frequency, azimuth/elevation aperture, etc.	
Instant application 15/626,711
Reference patent
1. A system, comprising:
a multi-modal ultrasound probe configured to operate in a plurality of operating modes associated with a respective plurality of configuration profiles, including a first operating mode in which the multi-modal ultrasound probe operates as a linear probe, a second operating mode in which the multi-modal ultrasound probe operates as a phased-array probe, and a third operating mode in which the multi-modal ultrasound probe operates as a curvilinear probe; and 
a computing device coupled to the multi-modal ultrasound probe and configured to, in response to receiving input indicating an operating mode selected by a user, cause the multi-modal ultrasound probe to operate in the selected operating mode.
1. A universal ultrasound device, comprising:
a semiconductor die having an array of capacitive micromachined ultrasonic transducers (CMUTs);
a waveform generator on the semiconductor die and in communication with one or more of the CMUTs in the array, the waveform generator configured to produce a plurality of waveforms to be communicated through the one or more CMUTs; and
a controller coupled to the array of CMUTs and configured to:
in response to receiving an indication to operate in a first mode of operation having an associated first frequency range of operation, 
select, using information specifying, for the first mode of operation, a first azimuth aperture value or a first elevation aperture value, a first set of the CMUTs of the array making up a first active aperture occupying a first physical area of the semiconductor die; and
control the first set of the CMUTs to generate and detect ultrasound signals having frequencies in the first frequency range; and 
receiving an indication to operate in a second mode of operation having an associated second frequency range of operation different than the first frequency range of operation,
select, using information specifying, for the second mode of operation, a second azimuth aperture value different from the first azimuth aperture value or a second elevation aperture value different from the first elevation aperture value, a second set of the CMUTs of the array making up a second active aperture different than the first active aperture occupying a second physical area of the semiconductor die; and
control the second set of the CMUTs to generate and detect ultrasound signals having frequencies in the second frequency range; wherein the first and second modes of operation are either both collapse modes of operation or both non-collapsed modes of operation.
[Notes: The aforementioned parameters or characterizations of the first and second modes (e.g., frequency, aperture, collapse/non-collapse, etc.) read on configuration profiles. In other words, the first frequency, first azimuth aperture value, and first elevation aperture value collectively read on a first configuration profile; and the second frequency, second azimuth aperture value, and second elevation aperture value collectively read on a second configuration profile. The ultrasound device/transducers can be considered multi-modal because they are used to operating in multiple modes. Although an ultrasound device/transducers is/are not necessarily an 
first operating mode associated with a first configuration profile specifying a first set of parameter values and a second operating mode associated with a second configuration profile specifying a second set of parameter values different from the first set of parameter values.
[Note: The first frequency, first azimuth aperture value, and first elevation aperture value (which are, collectively, a first set of parameter values), read on a first configuration profile as discussed above; the second frequency, second azimuth aperture value, and second elevation aperture value (which are, collectively, a second set of parameter values), read on a second configuration profile as discussed above.
3. The system of claim 2, wherein the computing device causes the multi-modal ultrasound probe to operate in a selected operating mode by providing an indication of the selected operating mode to the multi-modal ultrasound probe.
[Note: an indication to operate in the selected mode is implied from controlling the CMUTs to operate in the selected mode.]
4. The system of claim 3, wherein the multi-modal ultrasound probe comprises a plurality of ultrasonic transducers and control circuitry configured to:
responsive to receiving an indication of the first operating mode from the computing device, 
obtain a first configuration profile specifying a first set of parameter values associated with the first operating mode; and 
control, using the first configuration profile, the ultrasound device to operate in the first operating mode, and
responsive to receiving an indication of the second operating mode from the computing device,
obtain a second configuration profile specifying a second set of parameter values associated with the second operating mode, the second set of parameter values being different from the first set of parameter values; and
control, using the second configuration profile, the ultrasound device to operate in the second operating mode.

a semiconductor die having an array of capacitive micromachined ultrasonic transducers (CMUTs);
a waveform generator on the semiconductor die and in communication with one or more of the CMUTs in the array, the waveform generator configured to produce a plurality of waveforms to be communicated through the one or more CMUTs; and
a controller coupled to the array of CMUTs and configured to:
in response to receiving an indication to operate in a first mode of operation having an associated first frequency range of operation, 
select, using information specifying, for the first mode of operation, a first azimuth aperture value or a first elevation aperture value, a first set of the CMUTs of the array making up a first active aperture occupying a first physical area of the semiconductor die; and
control the first set of the CMUTs to generate and detect ultrasound signals having frequencies in the first frequency range; and 
in response to receiving an indication to operate in a second mode of operation having an associated second frequency range of operation different than the first frequency range of operation,
select, using information specifying, for the second mode of operation, a second azimuth aperture value different from the first azimuth aperture value or a second elevation aperture value different from the first elevation aperture value, a second set of the CMUTs of the array making up a second active aperture different than the first active aperture occupying a second physical area of the semiconductor die; and
control the second set of the CMUTs to generate and detect ultrasound signals having frequencies in the second frequency range; wherein the first and second modes of operation are either both collapse modes of operation or both non-collapsed modes of operation.
[Note: the “select” steps of the reference claim reads on or implies the “obtain” steps of the instant application because the parameters that make up the first and second profiles are used and thus must have been somehow obtained.]

wherein the first set of parameter values specifies a first azimuth aperture value and the second azimuth aperture value different from the first azimuth aperture value, and
wherein the control circuitry is configured to control the plurality of ultrasonic transducers to operate in the first operating mode at least in part by using the first azimuth aperture value and to operate in the second operating mode at least in part by using the second azimuth aperture value.

6. The system of claim 4,
wherein the first set of parameter values specifies a first elevation aperture value and the second set of parameter values specifies a second elevation aperture value different from the first elevation aperture value, and
wherein the control circuitry is configured to control the plurality of ultrasonic transducers to operate in the first operating mode at least in part by using the first elevation aperture value and to operate in the second operating mode at least in part by using the second elevation aperture value.
[Note: as discussed above, the parameters include first and second elevation aperture values]
8. The system of claim 4,
wherein the first set of parameter values specifies a first elevation focus value and the second set of parameter values specifies a second elevation focus value different from the first elevation focus value, and
wherein the control circuitry is configured to control the plurality of ultrasonic transducers to operate in the first operating mode at least in part by using the first elevation focus value and to operate in the second operating mode at least in part by using the second elevation focus value.
11. The universal ultrasound device of claim 1, wherein the first frequency range and the second frequency range are associated with different elevational focal regions.
11. The system of claim 4,
first transmit center frequency value and the second set of parameter values specifies a second transmit center frequency value different from the first transmit center frequency value, and 
wherein the control circuitry is configured to control the plurality of ultrasonic transducers to operate in the first operating mode at least in part by using the first transmit center frequency value and to operate in the second operating mode at least in part by using the second transmit center frequency value.


9. The universal ultrasound device of claim 8, wherein the first frequency range is in a range of about 1-3 MHz, the second frequency range is in a range of about 3- 7 MHz and the third frequency range is in a range of about 7-12 MHz.

[Note: the first and second frequencies don’t overlap the center frequencies thereof naturally are different. Claim 1 of the reference application recites “generate and detect”; therefore the aforementioned frequencies are understood to apply to both “transmit” and “receive” as recited in the instant application claims.]

wherein the first set of parameter values specifies a first receive center frequency value and the second set of parameter values specifies a second receive center frequency value different from the first receive center frequency value, and 
wherein the control circuitry is configured to control the plurality of ultrasonic transducers to operate in the first operating mode at least in part by using the first receive center frequency value and to operate in the second operating mode at least in part by using the second receive center frequency value.
[Note: see above regarding claim 11 of the instant application/claim 8 of the reference application. Claim 1 of the reference application recites “generate and detect”; therefore the aforementioned frequencies are understood to apply to both “transmit” and “receive” as recited in the instant application claims.]
hand-held ultrasound probe.
[Note: although the claims of the reference application do not recite the ultrasound device/transducers is a hand-held probe, such is conventional for the purposes of allowing the sonographer to more easily control and navigate the probe relative to the subject being examined/imaged]
18. The system of claim 1, wherein the computing device is a mobile computing device.
[Note: by constructing the ultrasound device to be a hand held probe as discussed above, the controller (as part of the hand-held probe) would thus read on a mobile computing device.]
19. A method for controlling operation of a multi-modal ultrasound probe configured to operate in a plurality of operating modes associated with a respective plurality of configuration profiles, including a first operating mode in which the multi-modal ultrasound probe operates as a linear probe, a second operating mode in which the multi-modal ultrasound probe operates as a phased-array probe, and a third operating mode in which the multi-modal ultrasound probe operates as a curvilinear probe  the method comprising:
receiving, at a computing device, input indicating an operating mode selected by a user; and
causing the multi-modal ultrasound probe to operate in the selected operating mode using parameter values specified by a configuration profile associated with the selected operating mode.
13. A method of operating an ultrasound device comprising a semiconductor die having an array of capacitive micromachined ultrasonic transducers (CMUTs), the method comprising: 
using a controller integrated on the semiconductor die with the array of CMUTs to:
in response to receiving an indication to operate in a first mode of operation having an associated first frequency range of operation, 
select, from among a plurality of selectable active apertures occupying different physical areas of the semiconductor die, using information specifying, for the first mode of operation, a first azimuth aperture value or a first elevation aperture value, a first active aperture associated with the first mode of operation of the ultrasound device and representing a first set of CMUTs of the array occupying a first physical area of the different physical areas of the semiconductor die; and 
generate and detect ultrasound signals having frequencies within the first operating frequency range with the CMUTs of the first active aperture; and

select, from among the plurality of selectable active apertures, using information specifying, for the second mode of operation, a second azimuth aperture value different from the first azimuth aperture value or a second elevation aperture value different from the first elevation aperture value, a second active aperture associated with the second mode of operation of the ultrasound device and representing a second set of CMUTs of the array occupying a second physical area of the different physical areas of the semiconductor die; and
generate and detect ultrasound signals having frequencies within the second operating frequency range with the CMUTs of the second active aperture, 
wherein the first and second modes of operation are either both collapse modes of operation or both non-collapsed modes of operation.
[Notes: The aforementioned parameters or characterizations of the first and second modes (e.g., frequency, aperture, collapse/non-collapse, etc.) read on configuration profiles. In other words, the first frequency, first azimuth aperture value, and first elevation aperture value collectively read on a first configuration profile; and the second frequency, second azimuth aperture value, and second elevation aperture value collectively read 


Regarding claims 1 and 19, it is noted that the reference claims 1 and 13 do not recite a first operating mode in which the multi-modal ultrasound probe operates as a linear probe, a second operating mode in which the multi-modal ultrasound probe operates as a phased-array probe, and a third operating mode in which the multi-modal ultrasound probe operates as a curvilinear probe.
Cannon teaches one embodiment characterized by a multi-modal ultrasound probe (see Fig. 6B) configured to operate in a plurality of operating modes including a first operating mode in which the multi-modal ultrasound probe operated as a linear probe (implied by using the linear array 608, Fig. 6B), and a second operating mode in which the multi-modal ultrasound probe operates as a phased-array probe (implied by using the phased array 610, Fig. 6B).
Cannon teaches another embodiment characterized by a multi-modal ultrasound probe (see Fig. 6A) configured to operate in a plurality of operating modes including a first operating mode in which the multi-modal ultrasound probe operated as a linear probe (implied by using the linear array 608, Fig. 6A), and a third operating mode in which the multi-modal ultrasound probe operates as a curvilinear probe (implied by using the curvilinear array 601, Fig. 6A).

Further, the ordinarily skilled artisan would have recognized that the Cannon technique can be further extended to combining three ultrasound probes into a single multi-modal ultrasound probe in view of the Marteau (see Fig. 6 which illustrates combining three probes in to a single multi-modal probe).
In view of the teachings of Cannon and Marteau, the ordinarily skilled artisan would have recognized that the three aforementioned configurations/operating modes can be combined into the ultrasound device of the reference claims 1 and 13 to improve the utility and switching, and therefore would have been obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2181